Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 10/07/2021. This Action is made FINAL.
Claim 2 is cancelled. 
Claims 1 and 3-8 are pending for examination.

Applicant’s arguments regarding the Means plus function invocation under 35 U.S.C. §112(f) have been fully considered and are not persuasive. Specifically, applicant’s argument that “None of the limitations at issue do recite the term "means" or "step"” (Remarks, page 6) is irrelevant because the recited claim limitations use a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, as originally outlined in the initial 35 U.S.C. § 112(f) analysis, and replicated below (see section titled “Claim Interpretation”). Further, applicant has not provided any arguments that present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 
Finally, MPEP § 2181.I.A states:
“With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.”

Applicant’s amended limitation of “a display device or a sound generator” also invoke interpretation under 35 U.S.C. § 112(f), as “a display device” and “a sound generator” constitute generic placeholders coupled with functional language “configured to notify”. See the section titled “Claim Interpretation” for the full analysis under 35 U.S.C. § 112(f). 
The examiner recommends amending the claim language to recite a well-understood structure within the art, such as an ECU or CPU, a sensor, and a display or a speaker, as supported by Page 12 lines 18-19, Page 11 lines 2-8, and Page 12 lines 6-9 of the specification, in order to avoid claim interpretation under 35 U.S.C. § 112(f).

Applicant’s arguments with respect to the rejection of claims 1 and 3-8 under 35 U.S.C § 103 have been fully considered and are not persuasive. 
In the remarks, applicant argued the following:
“Claim 1, as amended, recites, in part, "wherein the second threshold is lowered gradually or in a stepwise manner with time after the vehicle is brought to a stop in the autonomous stopping mode," (hereinafter "Feature A")... no combination of Sato and Fujiki describes or suggests at least Feature A of amended Claim 1, and Claim 1 is submitted to be patentable over Sato and Fujiki”, (Remarks, page 6)
“Braunagel does not remedy the deficiencies of Sato and Fujiki... The reduction in the threshold value in Braunagel is immediately after the start of automatic driving, and not, "after the vehicle is brought to a stop in the autonomous stopping mode," as recited in amended Claim 1. Therefore, Braunagel does not describe or suggest at least Feature A of amended Claim 1.”, (Remarks, page 7)
Dependent claims 3-8 are patentable for at least the reasons that independent claim 1 is patentable as the other previously cited art does not cure the deficiencies of Sato, Fujiki, and Braunagel, (Remarks, pages 7-10)

The examiner respectfully disagrees.
Regarding point a, applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

Regarding point b, Braunagel is not relied upon to teach “after the vehicle is brought to a stop in the autonomous stopping mode”, as Fujiki teaches wherein the second threshold is […] after the vehicle is brought to a stop in the autonomous stopping mode (Fujiki, see at least FIG. 1: (1); FIG. 2; FIG. 3: (S140), (S150), (S155); ¶[0058]; ¶[0059]; ¶[0071]) where the vehicle system 1 includes an accelerator pedal opening sensor to detect an acceleration operation amount performed by the driver in step S155 which is compared to a second operation amount, i.e. a second threshold (the second threshold), which is after the retreat traveling deceleration control, i.e. an autonomous stopping mode in which the vehicle is brought to a stop due to the driver failing to respond to the request to terminate autonomous driving (is […] after the vehicle is brought to a stop in the autonomous stopping mode)). 
Braunagel is relied upon to teach the second threshold is lowered gradually or in a stepwise manner with time after the vehicle is in an autonomous mode (Braunagel, see at least FIG. 1: (t0), (t1), (E1), (E0); ¶[0014]; ¶[0016]; ¶[0017]; ¶[0019]) where the autonomous driving function of a vehicle is deactivated based on an amount of a driver’s intervention by actuation of an acceleration pedal, a brake pedal, or a steering wheel, defined by deactivation threshold Es(t) and curve 1 shown in FIG. 1 ([the ]), and where the curve 1 shows the threshold value Es(t) decreasing over time in a linear, i.e. gradual manner after the autonomous driving function is started, i.e. after the vehicle is in an autonomous mode ([is] lowered gradually or in a stepwise manner with time [after the vehicle is…]). Further, although the deactivation threshold Es(t) is depicted in FIG. 1 as a linear, i.e. gradual reduction with respect to time, ¶[0019] goes on to specify that the change in the deactivation threshold Es(t) maybe an abrupt reduction at time t1, i.e. a stepwise change with respect to time). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato and Fujiki with the feature of lowering a second threshold with respect to time of Braunagel because “…the driver can also deactivate the driving function by an accidental actuation of the steering wheel, the brake pedal or the accelerator pedal and thus no longer receives any system support for avoiding collisions” (Braunagel, ¶[0002]) and “…embodiments of the invention are directed to a method and corresponding driver assistance function with which accidental deactivations of an automated driving function can be avoided” (Braunagel, ¶[0003]). That is, setting the deactivation threshold for the autonomous driving function higher directly after activation of the driving function and decreasing the deactivation threshold with increasing time prevents the driver from accidentally deactivating the autonomous driving function (Braunagel, Paragraphs [0006], [0008]). Both Fujiki and Braunagel teach a threshold for driver intervention in order to hand over control of the vehicle from autonomous driving to manual driving.

Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. § 103, the rejection of dependent claims 3-8 under 35 U.S.C. § 103 is maintained.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”, “device”, “sound generator”) that is coupled with functional language (“ for steering…”, “configured to”, “for detecting…”) without reciting sufficient structure (e.g. “an electronic control unit (ECU)” from page 12, lines 18-19 in the specification) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
“a control unit for steering, accelerating and decelerating a vehicle” recited in claim(s) 1, 3, 5, 7, 8.
a notification interface configured to notify a handover request issued by the control unit to a driver of the vehicle, the notification interface including a display device or a sound generator” in claim(s) 1.
“an intervention detection unit for detecting an intention of the driver to accept the handover request” in claim(s) 1, 5.
“an operation input unit configured to accept a steering operation and/or an accelerating / decelerating operation by the driver” in claim(s) 1, 4, 5, 7.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	For the purposes of examination, the examiner will take the control unit and the intervention detection unit as part of a program implemented by a processor using instructions stored in a memory, based on FIG. 1, FIG. 4, and FIG. 5, and the following excerpt(s):
Page 12, lines 18-19: “The control unit 15 may consist of an electronic control unit (ECU) including a CPU, a ROM, a RAM, and the like. The control unit 15 executes various types of vehicle control by executing arithmetic processes according to a computer program executed by the CPU…”.
	Additionally, for the purposes of examination, the examiner will take the operation input unit as a sensor configured to detect an operation amount of steering, acceleration, or deceleration by the driver, based on FIG. 1, FIG. 4, FIG. 5, and the following excerpt(s):
Page 11, lines 2-8: “The driving operation device 10 receives an input operation performed by the driver to control the vehicle. The driving operation device 10 may include a steering wheel, an accelerator pedal, and a brake pedal. Further, the driving operation device 10 may include a shift lever, a parking brake lever, and the like. Each element of the driving operation device 10 is provided with a sensor for detecting an operation amount of the corresponding operation. The driving operation device 10 outputs a signal indicating the operation amount to the control unit 15”.
	Finally, for the purposes of examination, the examiner will take the display device as a display and the sound generator as a speaker, based on FIG. 1, and the following excerpt(s):
Page 12, lines 6-9: “…The HMI 12 may include at least one of a display device 31 such as a touch panel and an indicator light including an LCD or an organic EL, a sound generator 32 such as a buzzer and a speaker…”.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (PGPub No US 2018/0046185 A1) in view of Fujiki et al. (PGPub No US 2017/0151960 A1), and in further view of Braunagel et al. (PGPub No US 2018/0370542 A1), henceforth known as Sato, Fujiki, and Braunagel, respectively.
	Sato, Fujiki, and Braunagel were first cited in a previous Office Action. 
	
	Regarding claim 1, Sato teaches:
A vehicle control system configured for autonomous driving, comprising: 
(Sato, FIG. 1;
¶[0008]: “FIG. 1 is a block diagram of a control system for an autonomous driving vehicle…”)

a control unit for steering, accelerating and decelerating a vehicle; 

¶[0031]: “The actuators 7 are devices for controlling running operations of the host vehicle V in accordance with control signals from the electronic control unit 20… the actuators 7 include a powering actuator, braking actuator, and steering actuator. The powering actuator controls an output of an engine or electric motor providing drive power of the vehicle V and thereby controls a powering operation of the vehicle V. The braking actuator operates a braking system of the vehicle V and thereby controls a braking operation of the vehicle V. The steering actuator operates a steering system of the vehicle V and thereby controls a steering operation of the vehicle V”;
¶[0042]: “…The electronic control unit 20 is a computer…The functions of driving control part 20a and the notification control part 20b are achieved by the ROM 21, RAM 22, CPU23, etc…”;
Where electronic control unit 20 (a control unit) controls the steering, drive power, i.e. acceleration, and braking for vehicle V (for steering, accelerating and decelerating a vehicle) using ROM 21, RAM 22, and CPU 23, i.e. a program implemented by a processor using instructions stored in a memory (112(f) structure))

a notification interface configured to notify a handover request issued by the control unit to a driver of the vehicle, the notification interface including a display device or a sound generator; and 
(Sato, FIG. 1: (13); FIG. 11: (106); FIG. 12: (206);
¶[0038]: “The notification device 13 is configured to give notification to the driver. This notification includes at least one of, for example, visual notification, audio notification, and bodily sensation notification. In a case where the notification is visual notification, the notification device 13 is provided with a displaying device which the driver can view…”;
¶[0047]: “In the area inappropriate for autonomous driving AIA , it is preferable to perform manual driving. Thus… when the vehicle V approaches the area inappropriate for autonomous driving AIA  on the target route RT, the notification control part 20b controls the notification device 13 during autonomous driving to notify the driver of a request for terminating autonomous driving…”;
Where the electronic control unit controls notification device 13, a display (a notification interface..., the notification interface including a display device or a sound generator, 35 U.S.C § 112(f) structure), to notify the driver of a request for terminating configured to notify a handover request issued by the control unit to a driver of the vehicle)) 

an intervention detection unit for detecting an intention of the driver to accept the handover request; 
(Sato, FIG. 1: (8);
¶[0032]: “The operation device 8 is configured to be operated by the driver of the vehicle. The operation device 8 is provided with, for example, at least one of a… steering wheel, accelerator pedal, and brake pedal… A signal indicating that the operation device 8 has been operated is sent to the electronic control unit 20”;
¶[0047]: “…the notification control part 20b controls the notification device 13 during autonomous driving to notify the driver of a request for terminating autonomous driving. That is, the driver is requested to operate the operation device 8 to terminate the autonomous driving. …”;
Where the electronic control unit (an intervention detection unit) receives a signal when the driver operates operation device 8 in response to the request to terminate autonomous driving and commence manual driving (for detecting an intention of the driver to accept the handover request))

wherein the autonomous driving includes an autonomous driving mode in which the vehicle is operated without requiring an intervention of the driver at least in regard to steering or acceleration / deceleration of the vehicle, and an autonomous stopping mode in which the vehicle is brought to a stop in a prescribed stop area when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle; and 
(Sato, FIG. 12: (207);
¶[0045]: “…the driving control part 20a starts autonomous driving. That is, running operations of the vehicle V, that is, powering, braking, and steering, are controlled by the actuators 7…”;
¶[0051]: “…if the driver does not operate the operation device 8 despite the request for terminating autonomous driving is notified to the driver, the driving control part 20a performs processing for stopping the vehicle V. Specifically, the vehicle V is automatically stopped at, for example, a road shoulder. This enables the vehicle V to be evacuated reliably in a case where, for example, the driver has lost consciousness and therefore cannot operate the operation device 8…”;
¶[0061]: “…during autonomous driving, the driver can be in a condition taking off his or her hands from the steering wheel, that is, can take a hands-off condition”;
Where in the autonomous mode, the electronic control unit 20 controls steering, powering, and braking of vehicle V (the autonomous driving includes an autonomous driving mode in which the vehicle is operated without requiring an intervention of the driver at least in regard to steering or acceleration / deceleration of the vehicle) and where, in step 207 of FIG. 12, the electronic control unit 20 performs processing for stopping vehicle V at a road shoulder (an autonomous stopping mode in which the vehicle is brought to a stop in a prescribed stop area) if the driver fails to respond to the request to terminate autonomous driving by operating the operation device 8 in a case where the driver has lost consciousness (when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle))

wherein the intervention detection unit includes an operation input unit configured to accept a steering operation and/or an accelerating / decelerating operation by the driver: the control unit transferring driving responsibility in regard to the operation input unit to the driver when an operation amount applied to the operation input unit exceeds a first threshold when the autonomous driving mode is being executed, […].
(Sato, FIG. 1: (8);
¶[0032]: “The operation device 8 is configured to be operated by the driver of the vehicle. The operation device 8 is provided with, for example, at least one of a… steering wheel, accelerator pedal, and brake pedal… A signal indicating that the operation device 8 has been operated is sent to the electronic control unit 20”;
¶[0046]: “…in a case where the operation device 8 is provided with the steering wheel, the operation for terminating autonomous driving is an operation of the steering wheel by the driver by a predetermined threshold amount or more during autonomous driving. In a case where the operation device 8 is provided with the accelerator pedal, the operation for terminating autonomous driving is a depression of the accelerator pedal by the driver by a predetermined threshold amount or more during autonomous driving. In a case where the operation device 8 is provided with the brake pedal, the operation for terminating autonomous driving is a depression of the brake pedal by the driver by a predetermined threshold amount or more during autonomous driving”;
Where the operation device 8 (an operation input unit) is configured as at least one of a steering wheel, accelerator pedal, and brake pedal to be operated by the driver (configured to accept a steering operation and/or an accelerating / decelerating operation by the driver, 112(f) structure) and where the electronic control unit 20 terminates autonomous driving (the control unit transferring driving responsibility in regard to the operation input unit to the driver) when the driver operates the operation input device 8 by a predetermined threshold amount or more during autonomous driving (when an operation amount applied to the operation input unit exceeds a first threshold when the autonomous driving mode is being executed))

wherein the second threshold is […] after the vehicle is brought to a stop in the autonomous stopping mode.
(Fujiki, FIG. 1: (1); FIG. 2; FIG. 3: (S140), (S150), (S155);
¶[0058]: “At S140, the traveling command module 14 generates a travelling locus to a target stop position from the current location of the own vehicle, calculates a driving power output, a braking power output and a steering power output, and transmits the calculation result to the vehicle LAN 8, such that the vehicle decelerates along the generated traveling locus to stop at the target stop position…”;
¶[0059]: “…at S150, the release judgment module 17 starts a release judgment which compares the accelerator operation amount acquired from the accelerator pedal opening sensor (not shown) with the second operation amount. At S155, the release judgment module 17 determines release of the retreat traveling deceleration control, when a result of the release judgment at S150 is that the accelerator operation amount is larger than the second operation amount, and proceeds to S160…”;
¶[0071]: “Retreat traveling deceleration control is released when the accelerator operation amount larger than or equal to the second operation amount is detected, the second operation amount being set in advance as an accelerator operation amount larger than the first operation amount. In other word, a threshold of the accelerator operation amount for temporarily stopping the retreat traveling deceleration control is larger than that of a threshold of the acceleration operation amount for releasing the cruise control…”;
the second threshold), which is after the retreat traveling deceleration control, i.e. an autonomous stopping mode in which the vehicle is brought to a stop due to the driver failing to respond to the request to terminate autonomous driving (is […] after the vehicle is brought to a stop in the autonomous stopping mode)).

Although Sato teaches an autonomous stopping mode as outlined above, Sato fails to teach transferring driving responsibility in regard to the operation input unit to the driver when an operation amount applied to the operation input unit exceeds a second threshold greater than the first threshold when the autonomous stopping mode is being executed and the second threshold is lowered gradually or in a stepwise manner with time, the limitations bolded for emphasis.

However, in the same field of endeavor, Fujiki teaches:
[wherein the intervention detection unit includes an operation input unit configured to accept a steering operation and/or an accelerating / decelerating operation by the driver: the control unit transferring driving responsibility in regard to the operation input unit to the driver when an operation amount applied to the operation input unit exceeds a first threshold when the autonomous driving mode is being executed,] and when an operation amount applied to the operation input unit exceeds a second threshold greater than the first threshold when the autonomous stopping mode is being executed [...].
(Fujiki, FIG. 1: (1); FIG. 2; FIG. 3;
¶[0024]: “…the acceleration operation amount which is a threshold used for temporally stopping a cruise control is defined as a first operation amount. The first operation amount may be an acceleration operation amount which is a threshold used to release the cruise control”;
The release judgment module 17 judges, based on an accelerator operation amount of the vehicle, whether or not the retreat traveling deceleration control being executed is released, the retreat traveling deceleration control being activated by the traveling command module 14. Specifically, the release judgment module 17 releases the retreat travelling deceleration control being executed, when detecting the accelerator operation amount which is larger than or equal to a second operation amount set in advance as a value larger than a first operation amount used in a cruise control…”;
¶[0058]: “At S140, the traveling command module 14 generates a travelling locus to a target stop position from the current location of the own vehicle, calculates a driving power output, a braking power output and a steering power output, and transmits the calculation result to the vehicle LAN 8, such that the vehicle decelerates along the generated traveling locus to stop at the target stop position…”;
¶[0059]: “…at S150, the release judgment module 17 starts a release judgment which compares the accelerator operation amount acquired from the accelerator pedal opening sensor (not shown) with the second operation amount. At S155, the release judgment module 17 determines release of the retreat traveling deceleration control, when a result of the release judgment at S150 is that the accelerator operation amount is larger than the second operation amount, and proceeds to S160…”;
¶[0060]: “At S160, the traveling command module 14 transmits a release command (hereinafter referred to as first release command) of the retreat deceleration control to the vehicle LAN 8, so as to have the ECU of the body system 50 release the pretensioner control. It should be noted that normal steering control is resumed when the ECU of the steering system 40 receives the first release command”;
Where the vehicle system 1 includes an accelerator pedal opening sensor to detect an acceleration operation amount performed by the driver ([wherein the intervention detection unit includes an operation input unit configured to accept a steering operation and/or an accelerating / decelerating operation by the driver]).
The vehicle system 1, including an electronic control unit, stops a cruise control function when an acceleration operation amount exceeds a first threshold while cruise control, i.e. autonomous driving is performed ([the control unit transferring driving responsibility in regard to the operation input unit to the driver when an operation amount applied to the operation input unit exceeds a first threshold when the autonomous driving mode is being executed]).
Further, the vehicle system 1 normal steering control, i.e. transfers steering control back to the driver (the control unit transferring driving responsibility in regard to the operation input unit to the driver]) when the acceleration operation amount exceeds a second threshold, greater than the first threshold (when an operation amount applied to the operation input unit exceeds a second threshold greater than the first threshold) while the vehicle is performing retreat deceleration control, i.e. stopping at a target location (when the autonomous stopping mode is being executed)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato with the feature of transferring driving authority back to the driver using a second threshold, greater than a first threshold, of Fujiki because “The present disclosure has been achieved… to provide a technique in which an appropriate retreat traveling assist can be executed without being disturbed by unintentional behavior of the driver” (Fujiki, ¶[0008]) and “…compared to a case of releasing the cruise control, since the retreat traveling deceleration control is released only when the driver shows strong will to release it, miss-releasing of the retreat traveling deceleration control due to miss-operation of the driver can be avoided” (Fujiki, ¶[0071]). That is, by increasing the second threshold level, the vehicle is able to safely perform stopping without being disturbed by unintentional driver actions caused when the driver is asleep or ill (Fujiki, Paragraphs [0005], [0006]).

The combination of Sato and Fujiki fails to explicitly teach the second threshold is lowered gradually or in a stepwise manner with time, the limitation bolded for emphasis.

However, in the same field of endeavor, Braunagel teaches:
[the second threshold is] lowered gradually or in a stepwise manner with time [after the vehicle is…].
(Braunagel, FIG. 1: (t0), (t1), (E1), (E0);
¶[0014]: “…the driving function is deactivated when the driver requests a drive torque by the accelerator pedal actuation, the drive torque being greater than the deactivation threshold assigned to the accelerator pedal intervention, or the driving function is deactivated when the driver requests a braking torque by the brake pedal actuation, the braking torque being greater than the deactivation threshold assigned to the brake engagement, or the driving function is deactivated when the driver requests a steering torque by the steering wheel actuation, the steering torque being greater in magnitude than the deactivation threshold assigned to the steering intervention”;
¶[0016]: “According to the diagram shown in FIG. 1, the time t is recorded on the horizontal axis and the deactivation threshold Es(t) is recorded on the vertical axis…”;
¶[0017]: “At the point in time t0, the automated driving function is activated by the driver. At this point in time t0, also called the activation point in the following, the deactivation threshold Es(t) is set to a first threshold value E1… Here, the first threshold value E1 is greater than a predefined pre-set threshold value E0…”;
¶[0019]: “As shown using the curve 1, in the present exemplary embodiment the deactivation threshold Es(t) is reduced in a linear manner from the first threshold value E1 to the pre-set threshold value E0. However, exemplary embodiments in which this decrease is non-linear… or in which the deactivation threshold Es(t) is kept constant for the entire time window t0 to t1 and is abruptly reduced to the pre-set threshold value EU only at the point in time t1, are also conceivable”;
Where the autonomous driving function of a vehicle is deactivated based on an amount of a driver’s intervention by actuation of an acceleration pedal, a brake pedal, or a steering wheel, defined by deactivation threshold Es(t) and curve 1 shown in FIG. 1 ([the second threshold]), and where the curve 1 shows the threshold value Es(t) decreasing over time in a linear, i.e. gradual manner after the autonomous driving function is started, i.e. after the vehicle is in an autonomous mode ([is] lowered gradually or in a stepwise manner with time [after the vehicle is…]). 
Further, although the deactivation threshold Es(t) is depicted in FIG. 1 as a linear, i.e. gradual reduction with respect to time, ¶[0019] goes on to specify that the change in the deactivation threshold Es(t) maybe an abrupt reduction at time t1, i.e. a stepwise change with respect to time). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato and Fujiki with the feature of lowering a second threshold with respect to time of Braunagel because “…the driver can also deactivate the driving function by an accidental actuation of the steering wheel, the brake pedal or the accelerator pedal and thus no longer receives any system support for avoiding collisions” (Braunagel, ¶[0002]) and “…embodiments of the invention are directed to a method and corresponding driver assistance function with which accidental deactivations of an automated driving function can be avoided” (Braunagel, ¶[0003]). That is, setting the deactivation threshold for the autonomous driving function higher directly after activation of the driving function and decreasing the deactivation threshold with increasing time prevents the driver from accidentally deactivating the autonomous driving function (Braunagel, Paragraphs [0006], [0008]).  

	Regarding claim 5, Sato, Fujiki, and Braunagel teach the vehicle control system according to claim 1. Fujiki teaches the operation amount of the operation input unit exceeds the second threshold in the autonomous stopping mode as outlined in claim 1, above. Sato further teaches:
the operation input unit includes a steering wheel, an accelerator pedal and a brake pedal, and the intervention detection unit includes a grip sensor provided on the steering wheel to detect if the driver is holding the steering wheel, and 
(Sato, FIG. 1: (8); FIG. 8; 
¶[0032]: “The operation device 8 is configured to be operated by the driver of the vehicle. The operation device 8 is provided with, for example, at least one of a… steering wheel, accelerator pedal, and brake pedal… A signal indicating that the operation device 8 has been operated is sent to the electronic control unit 20”;
¶[0057]: “…a sensor is provided for detecting that the driver has established conditions for preparing for manual driving. This sensor includes, for example, a steering wheel touch sensor detecting that the driver is in a hands-on condition”;
Where the operation device 8 (the operation input unit) is configured as at least one of a steering wheel, accelerator pedal, and brake pedal to be operated by the driver (includes a steering wheel, an accelerator pedal and a brake pedal) and where the electronic control unit 20 (and the intervention detection unit) uses a steering wheel equipped with a touch sensor to determine if the driver is in a hands-on condition (includes a grip sensor provided on the steering wheel to detect if the driver is holding the steering wheel))

wherein the control unit transfers the driving responsibility to the driver when the grip sensor indicates that the driver is holding the steering wheel in the autonomous driving mode, and transfers the driving responsibility to the driver when the grip sensor indicates that the driver is holding the steering wheel, and the operation amount of the operation input unit exceeds the […] threshold […].
(Sato, FIG. 1: (8); FIG. 8; 
¶[0053]: “…the notification control part 20b controls the notification device 13 to first notify a request for preparing for manual driving to the driver and then notifies the above-mentioned request for terminating autonomous driving to the driver. That is, the driver is requested to establish conditions for preparing for manual driving…”;
¶[0055]: “In the embodiment according to the present disclosure, the conditions for preparing for manual driving include at least a hands-on condition. The hands-on condition includes, for example, a condition of the driver placing his or her hand(s) on the steering wheel STR, a condition of the driver gripping the steering wheel STR, etc. In another embodiment (not shown), the conditions for preparing for manual driving include, in addition to the hands-on condition, a condition of the driver placing his or her foot on the brake pedal…”;
Where the electronic control unit 20 requests the driver to prepare for manual driving in order to terminate autonomous driving, i.e. start manual driving (the control unit transfers the driving responsibility to the driver).
In one embodiment, the preparation for manual driving includes the driver gripping the steering wheel (when the grip sensor indicates that the driver is holding the steering wheel in the autonomous driving mode).
In a different embodiment, the preparation for manual driving in order to terminate autonomous driving (transfers the driving responsibility to the driver) requires the driver to grip the steering wheel and place a foot on the brake pedal (when the grip sensor indicates that the driver is holding the steering wheel, and the operation amount of the operation input unit exceeds the […] threshold) such that the system sensitivity for determining if a foot is on a brake pedal constitutes a threshold operation amount). 


wherein in executing the autonomous stopping mode, when the operation amount exceeds a prescribed value higher than the second threshold, the control unit prevents a part of the operation amount exceeding the prescribed value from being reflected in controlling the vehicle.
(Fujiki, FIG. 1: (1); FIG. 3; FIG. 4;
¶[0064]: “At S210, the traveling command module 14 starts to execute, as the post-release traveling control, a traveling control (hereinafter referred to as acceleration limit control) in which an acceleration responding to the accelerator operation amount of the vehicle is smaller than that of a normal driving state…”;
¶[0065]: “At S230, the traveling command module 14 compares the own traveling speed acquired by a vehicle speed sensor (not shown) with the upper speed limit, allowing the vehicle to accelerate responding to an accelerator operation amount in the vehicle…”;
¶[0073]: “…Specifically, in the post-release traveling control, acceleration of the vehicle responding to an accelerator operation amount is enabled within a range where the traveling speed of the own vehicle is the upper speed limit or less…”;
¶[0078]: “According to the above-described embodiments, the retreat traveling deceleration control is releases when the accelerator operation amount exceeds the second operation amount. However, the configuration is not limited thereto. For example, the retreat traveling deceleration control may not be performed if the accelerator operation amount exceeds a predetermined upper value, even when the accelerator operation amount exceeds the second operation amount. The upper limit value mentioned here is larger than the second operation amount, and is set in advance in order to avoid erroneous release of the retreat traveling deceleration control due to miss-operation by the driver”;
Where during the retreat travelling assist process of FIG. 3 and the post release travelling process of FIG. 4 (wherein in executing the autonomous stopping mode), the traveling command module 14 starts an acceleration limit control, where the vehicle is only allowed to accelerate to an upper speed limit (when the operation amount exceeds a prescribed value […], the control unit prevents a part of the operation amount exceeding the prescribed value from being reflected in controlling the vehicle), where the upper speed limit is the prescribed value.
a prescribed value higher than the second threshold), in order for the sequence of FIG. 3 and FIG. 4 to occur sequentially, as depicted. 
Further, there may exist an upper limit value, larger than the second operation amount, which prevents release of the retreat traveling deceleration control, i.e. the autonomous stopping mode if the accelerator operation amount exceeds the upper limit value, i.e. the acceleration operation amount is not reflected in the vehicle). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato and Braunagel with the feature of limiting the acceleration of a vehicle above a prescribed value of Fujiki because “…after releasing the retreat traveling deceleration control, when the vehicle runs for a predetermined period or a predetermined distance, the driver may still be in a driving-impossible state. In this respect, the vehicle is controlled to be difficult to accelerate and the upper speed limit is set just to be on the safe side” (Fujiki, ¶[0050]). That is, limiting the acceleration of the vehicle after meeting the second threshold allows the driver to operate the vehicle safely until the driver is no longer in the driving-impossible state, i.e. is able to drive the vehicle normally. 

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Fujiki, and Braunagel, as applied to claim 1, above, and in further view of Noto et al. (PGPub No US 2019/0054919 A1), henceforth known as Noto. 
	Noto was first cited in a previous Office Action. 
	

the control unit at least partly transfers driving responsibility to the driver when […] is operated after the vehicle is brought to a stop in the autonomous stopping mode.
(Fujiki, FIG. 1: (1); FIG. 2; FIG. 3: (S140), (S150), (S155);
¶[0058]: “At S140, the traveling command module 14 generates a travelling locus to a target stop position from the current location of the own vehicle, calculates a driving power output, a braking power output and a steering power output, and transmits the calculation result to the vehicle LAN 8, such that the vehicle decelerates along the generated traveling locus to stop at the target stop position…”;
¶[0059]: “…at S150, the release judgment module 17 starts a release judgment which compares the accelerator operation amount acquired from the accelerator pedal opening sensor (not shown) with the second operation amount. At S155, the release judgment module 17 determines release of the retreat traveling deceleration control, when a result of the release judgment at S150 is that the accelerator operation amount is larger than the second operation amount, and proceeds to S160…”;
¶[0060]: “At S160, the traveling command module 14 transmits a release command (hereinafter referred to as first release command) of the retreat deceleration control to the vehicle LAN 8, so as to have the ECU of the body system 50 release the pretensioner control. It should be noted that normal steering control is resumed when the ECU of the steering system 40 receives the first release command”;
Where the vehicle system 1 resumes normal steering control, i.e. transfers steering control back to the driver (the control unit at least partly transfers driving responsibility to the driver) when the driver operates the accelerator pedal greater than a second threshold (when […] is operated) after the vehicle performs the retreat deceleration control in which the vehicle autonomously stops at a target position (after the vehicle is brought to a stop in the autonomous stopping mode)).

The combination of Sato, Fujiki, and Braunagel fails to explicitly teach the control unit at least partly transfers driving responsibility to the driver when an ignition key, a shift lever or a door lock device is operated, the limitation bolded for emphasis.


[the control unit at least partly transfers driving responsibility to the driver when] an ignition key, a shift lever or a door lock device is operated […].
(Noto, FIG. 1; FIG. 2: (S104), (S105);
¶[0034]: “The driving mode switching device 50 includes a microcomputer having, as components, a CPU, ROM, RAM, etc…”;
¶[0046]: “In a case where the switching operation using the steering wheel is detected at S104, the driving mode switching device 50 performs, at S105, the control of terminating the automatic driving performed by the vehicle speed control device 41 and the steering control device 42 to switch the automatic driving to the manual driving, and then, terminates the switching processing”:
¶[0049]: “… the driving mode switching device 50 switches the automatic driving to manual driving after having detected that the driver had performed the switching operation…”;
¶[0065]: “In the above-described first embodiment, the switching operation using the operation input device 31 is the operation of rotating the steering wheel 311 to right and left by 90 degrees, but the switching operation pattern using the steering wheel 311 is not limited to above. That is, the switching operation may be… the operation of moving a shift lever…”;
Where in step S105 the driving mode switching system 1, including switching device 50 i.e. a computer ([the control unit]) terminates automatic driving, transferring speed and steering control back to the driver ([at least partly transfers driving responsibility to the driver]) when the driver performs the switching operation in step S104, which is the operation of a shift lever ([when] an ignition key, a shift lever or a door lock device is operated)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Fujiki, and Braunagel with the feature of transferring driving control to the driver after operation of a shift lever of Noto because “One object of the present disclosure is to safely switch automatic driving by a subject vehicle to manual driving by a driver in the case of determining that the subject vehicle is in a state in which the automatic driving needs to be terminated” (Noto, ¶[0008]) and “According to such a configuration, the automatic driving is switched to the manual driving in a case where the subject vehicle detects the switching operation showing that the driver permits switching from the automatic driving to the manual driving, and therefore, switching from the automatic driving to the manual driving can be safely performed” (Noto, ¶[0010]). That is, switching to the manual driving mode only after the driver operates the shift lever ensures the driver is prepared for manual driving, safely transitioning from autonomous driving.  

	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Fujiki, and Braunagel, as applied to claim 1, above, and in further view of Kumakiri et al. (PGPub No US 2017/0351256 A1), henceforth known as Kumakiri. 
	Kumakiri was first cited in a previous Office Action. 
	Regarding claim 4, Sato, Fujiki, and Braunagel teach the vehicle control system according to claim 1. Fujiki teaches the second threshold as outlined in claim 1, above. Sato further teaches:
the operation input unit includes a steering wheel, an accelerator pedal and a brake pedal, and 
(Sato, FIG. 1: (8);
¶[0032]: “The operation device 8 is configured to be operated by the driver of the vehicle. The operation device 8 is provided with, for example, at least one of a… steering wheel, accelerator pedal, and brake pedal… A signal indicating that the operation device 8 has been operated is sent to the electronic control unit 20”;
Where the operation device 8 (the operation input unit) is configured as at least one of a steering wheel, accelerator pedal, and brake pedal to be operated by the driver (includes a steering wheel, an accelerator pedal and a brake pedal))

when operation amounts of the steering wheel […] the accelerator pedal […] exceed the […] threshold, or when operation amounts of the […] the brake pedal […] exceed the […] threshold, the driving responsibility in regard to the associated part of the operation input unit is transferred to the driver.
(Sato, FIG. 1: (8); FIG. 12;
¶[0045]: “…if the driver operates the operation device 8 during autonomous driving, the driving control part 20a terminates autonomous driving and switches the vehicle driving from autonomous driving to manual driving. In this case, the running operations of the vehicle V, that is, the powering, braking, and steering, are performed by the driver”;
¶[0046]: “…in a case where the operation device 8 is provided with the steering wheel, the operation for terminating autonomous driving is an operation of the steering wheel by the driver by a predetermined threshold amount or more during autonomous driving. In a case where the operation device 8 is provided with the accelerator pedal, the operation for terminating autonomous driving is a depression of the accelerator pedal by the driver by a predetermined threshold amount or more during autonomous driving. In a case where the operation device 8 is provided with the brake pedal, the operation for terminating autonomous driving is a depression of the brake pedal by the driver by a predetermined threshold amount or more during autonomous driving”;
¶[0070]: “…the routine proceeds from step 200 to step 204 where it is judged if the driver has operated the operation device 8 to terminate autonomous driving. If the operation device 8 has been operated, next the routine proceeds to step 205 where the autonomous driving is terminated. That is, manual driving is started…”;
Where in step 204 it is determined if the driver has operated operation device 8 above a threshold amount, i.e. if the driver has operated the steering wheel, the accelerator pedal, or the brake pedal above a threshold amount (when operation amounts of the steering wheel […] the accelerator pedal […] exceed the […] threshold, or when operation amounts of the […] the brake pedal […] exceed the […] threshold) , and where in step 205, after determining the operation amount is above the threshold, autonomous driving is terminated and manual driving is started, where the driver controls the powering, braking, and steering of the vehicle (the driving responsibility in regard to the associated part of the operation input unit is transferred to the driver)). 

Although Sato teaches the operation input device 8 includes at least one of a steering wheel, an accelerator pedal, and a brake pedal (Sato, ¶[0032]), i.e. the operation device 8 may include all three elements, the combination of Sato, Fujiki, and Braunagel fails to explicitly teach when operation  the steering wheel and the accelerator pedal both exceed the [..] threshold, or when operation amounts of the steering wheel and the brake pedal both exceed the […] threshold, the driving responsibility in regard to the associated part of the operation input unit is transferred to the driver, the limitations bolded for emphasis. 

However, in the same field of endeavor, Kumakiri teaches:
[the operation input unit includes a steering wheel, an accelerator pedal and a brake pedal, and when operation amounts of] the steering wheel and the accelerator pedal both exceed the [..] threshold, or when operation amounts of the steering wheel and the brake pedal both exceed the […] threshold, [the driving responsibility in regard to the associated part of the operation input unit is transferred to the driver].
(Kumakiri, FIG. 2; FIG. 11;
¶[0045]: “The acceleration pedal 70 is an operator for accepting acceleration instructions (or deceleration instructions along with a pedal release operation) from a vehicle occupant. The throttle opening sensor 72 is configured to detect the amount of depression of the acceleration pedal 70…”;
¶[0046]: “The brake pedal 80 is an operator for accepting deceleration instructions from the vehicle occupant. The brake depressing amount sensor 81 is configured to detect the amount of depression of the brake pedal 80…”;
¶[0053]: “The steering system 210 may include: a steering wheel 210A;… a steering angle sensor 210C; a steering torque sensor 210D;… a turning angle sensor 210H; a grip force sensor 210I…”;
¶[0109]: “…the switching controller 150 is configured to switch the mode from the automated driving mode to the manual driving mode based on an acceleration, deceleration, or steering instruction operation given to the acceleration pedal 70, the brake pedal 80, or the steering wheel 210A. For example, the switching controller 150 switches the mode from the automated driving mode to the manual driving mode (override) if the manipulated variable(s) indicated by a signal(s) input from any of, a combination of more than one of, or all of the throttle opening sensor 71, the brake depressing amount sensor 81, the steering angle sensor 210C, and the steering torque sensor 210D exceed(s) the override threshold(s). Here, the override threshold is a threshold for the manipulated variable over which override control of switching the mode from the automated driving mode to the manual driving mode is performed…”;
Where the vehicle control system 100 includes an accelerator pedal 70 and throttle opening sensor 72, a brake pedal 80 and brake depressing amount sensor 81, and a steering wheel 210A, a steering angle sensor 210C, and a steering torque sensor 210D ([the operation input unit includes a steering wheel, an accelerator pedal and a brake pedal]).
The switching controller 150 determines if the vehicle occupant operates a combination of more than one of the accelerator pedal, the brake pedal, and the steering wheel above a threshold, i.e. a combination of the steering wheel and the accelerator pedal or a combination of the steering wheel and the brake pedal, above the respective override thresholds ([when operation amounts of] the steering wheel and the accelerator pedal both exceed the [..] threshold, or when operation amounts of the steering wheel and the brake pedal both exceed the […] threshold) in order to switch from the autonomous driving mode to the manual driving mode ([the driving responsibility in regard to the associated part of the operation input unit is transferred to the driver])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Fujiki, and Braunagel with the feature of transferring driving control to the driver after operation of a steering wheel and at least one of a brake or acceleration pedal above a threshold amount of Kumakiri because “…the steering wheel is sometimes operated when the vehicle occupant unwittingly touches the steering wheel” (Kumakiri, ¶[0005]) and “Depending on the manipulated variable of the steering wheel at this time, the mode might be switched from the automated driving mode to the manual driving mode although the vehicle occupant does not intend to cancel automated driving and perform manual driving” (Kumakiri, ¶[0005]). By using the features of Kumakiri, “…a vehicle control device, a vehicle control method, and a vehicle control program with which processing for switching of the driving mode from the automated driving mode to the manual driving mode is performed according to the intension of a vehicle occupant of a vehicle” (Kumakiri, 

	Regarding claim 7, Sato, Fujiki, and Braunagel teach the vehicle control system according to claim 1. Although Sato teaches the operation input unit includes a steering wheel as outlined in claim 1, above, the combination of Sato, Fujiki, and Braunagel fails to teach the limitations of claim 7 as a whole. 

However, in the same field of endeavor, Kumakiri teaches:
the operation input unit includes a steering wheel, and the control unit is configured to apply a reaction force to the steering wheel opposing a steering input thereto when an operation amount applied thereto is below the thresholds.
(Kumakiri, FIG. 2; FIG. 3; FIG. 11;
¶[0054]: “The steering wheel 210A is an example of an operation device for accepting steering instructions from the vehicle occupant… The reaction motor 210E is configured to output a torque to the steering shaft 210B under control of the steering ECU 210K and thereby output a steering reaction force to the steering wheel 210A. Specifically, in the automated driving mode, the reaction motor 210E applies a predetermined steering reaction force for keeping steering in the automated driving, on the steering shaft 210B under control of the steering ECU 210K.”;
¶[0065]: “…steering torque is used as the manipulated variable used for judging whether to switch the driving mode from the automated driving mode to the manual driving mode…”;
¶[0115]: “…If the steering angle exceeds the override threshold, the switching controller 150 performs processing of changing the driving mode from the automated driving mode to the manual driving mode”;
Where the steering system 210 includes a steering wheel 210A (the operation input unit includes a steering wheel) and a steering ECU 210K applies a steering reaction force to steering wheel 210A using reaction motor 210E (the control unit is configured to apply a reaction force to the steering wheel) for keeping steering in the automated driving (opposing a steering input thereto) when the vehicle occupant operates the when an operation amount applied thereto is below the thresholds)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Fujiki, and Braunagel with the feature of opposing a steering input when the steering operation amount is below a threshold of Kumakiri because “…This makes it possible to set the steering reaction force strong enough to prevent the steering angle from being changed easily even when the vehicle occupant touches the steering wheel by mistake, and thereby prevent a situation where the operation of the vehicle occupant is judged as override even though the vehicle occupant has no intention of override” (Kumakiri, ¶[0015]). 


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Fujiki, and Braunagel as applied to claim 1, above, and in further view of Kurahashi et al. (PGPub No US 2017/0120887 A1), henceforth known as Kurahashi. 
	Kurahashi was first cited in a previous Office Action.
	
	Regarding claim 6, Sato, Fujiki, and Braunagel teach the vehicle control system according to claim 1. Although Fujiki teaches the autonomous stopping mode as outlined in claim 1, above, the combination of Sato, Fujiki, and Braunagel fails to explicitly teach the limitations of claim 6 as a whole.

However, in the same field of endeavor, Kurahashi teaches:
a hazard lamp that can be turned on to indicate an activation of the autonomous stopping mode, and a manual switch to turn off the hazard lamp, and the driving responsibility is transferred to the driver when the hazard lamp which was turned on upon activation of the autonomous stopping mode is manually turned off by the driver.
(Kurahashi, FIG. 1; FIG. 2; FIG. 10A; FIG. 10B;
¶[0024]: “In some cases, such as when the user (the vehicle driver) wishes to resume the driving operation, the user may wish to turn off the hazard lights by using the hazard switch even during execution of the automatic stop control. In such cases, the user may be able to turn off the hazard lights by pressing the hazard switch once”;
¶[0198]: “As illustrated in FIG. 10A, when depression of the emergency stop switch 111 by a vehicle occupant (the driver or a passenger) is detected (see the time T221), the emergency stop switch 111 outputs an emergency-stop-switch pressing signal to the emergency warning system 112 (see FIG. 1) and the automatic stop controller 122”;
¶[0203]: “At the time T222, the automatic stop controller 122 outputs a hazard control request with the value “1” (for flashing) to the hazard light controller 161. In accordance with the hazard control request (for flashing), the hazard light controller 161 transitions from the first state S1 to the fourth state S4 (the arrow C14 in FIG. 2) and outputs a flashing control request with the value “1” to the lights 163L, 163R, 164L, and 164R. As illustrated in FIG. 10B, each of the lights 163L, 163R, 164L, and 164R starts flashing accordingly”;
¶[0204]: “At time T223, for example, when depression of the hazard switch 171 by the vehicle driver who wishes to resume driving the vehicle is detected, the hazard switch 171 outputs a hazard-switch pressing signal with the value “1” to the hazard light controller 161. In accordance with the hazard-switch pressing signal, the hazard light controller 161 transitions from the fourth state S4 to the fifth state S5 (the arrow C45 in FIG. 2) and outputs a flashing control request with the value “0” to the lights 163L, 163R, 164L, and 164R. As illustrated in FIG. 10B, each of the lights 163L, 163R, 164L, and 164R is turned off accordingly”;
¶[0205]: “When the operation detector 123 detects an accelerator operation (time T224), the automatic stop controller 122 outputs a request to the stability control unit 131 to interrupt the deceleration control”;
Where the emergency stop system for a vehicle, shown in FIG. 1 includes hazard lights 163L, 163R, 164L. and 164R, shown in FIG. 10A to flash during an emergency stop control performed by an automatic stop controller (a hazard lamp that can be turned on to indicate an activation of the autonomous stopping mode) and where the emergency stop system for a vehicle also includes hazard switch 171 for turning off the hazard lights (and a manual switch to turn off the hazard lamp).

At T225 in FIG. 10A and 10B, cancellation of the automatic parking control is completed resulting in the driver resuming normal driving operation, i.e. driver control (the driving responsibility is transferred to the driver) after the driver presses the hazard switch 171 at T223 in order to turn off the hazard lights that were turned on at T222 and cancel the emergency stop/automatic parking control (when the hazard lamp which was turned on upon activation of the autonomous stopping mode is manually turned off by the driver)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control system of Sato, Fujiki, and Braunagel with the feature of transferring driving control to the driver after the driver turns off hazard lights using a manual switch of Kurahashi because prior art teaches methods where “…a user operation potentially conflicts with an operation of controlling the hazard lights to be turned on, which is involved in a process for bringing the vehicle to an automatic stop. Thus, the hazard lights may be unintentionally controlled to be turned on and such control may cause the user to feel awkward” (Kurahashi, ¶[0006]). “The present application describes, for example, an emergency stop system and an emergency stop method which may eliminate or reduce the awkward feeling that the user experiences during the turning on of hazard lights, which is involved in a process for bringing a vehicle to an automatic stop” (Kurahashi, ¶[0007]). That is, automatically turning hazard lights on when an emergency stop control of a vehicle is commenced, and automatically cancelling the emergency stop control of a vehicle when a driver turns the hazard lights off reduces the awkward feeling of a user who wishes to resume normal driving and cancel the automatic stop control of the vehicle. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Millsap et al. (PGPub No US 2020/0269920 A1) teaches a method of communication between a driver and an autonomous steering system. Specifically, a method of cooperative steering in which if the driver attempts to intervene or cooperate in steering via the steering interface, the steering system may attempt to oppose the driver input by generating opposing autonomous input to manipulate the steering interface in an opposing manner to the driver input. The steering system may set a threshold for torque or force that it may apply to the steering interface in opposition to the driver. In some such cases, if the driver overpowers the torque or force resulting from the opposing autonomous input, the autonomous steering system may relinquish full control of the steering system to the driver
Uehara et al. (PGPub No US 2017/0182991 A1) teaches a vehicle stop maintaining system which includes a controller for maintaining a vehicle stopped state by operating the brake force control mechanism when the stopped state is detected, and operating an automatic stop control, an automatic stop mode switch for selecting ON/OFF states of the automatic stop control upon receiving an input from a vehicle driver, and a control mechanism for controlling a given mechanism that is different from the brake force control mechanism, and operating the brake force control mechanism in response to a given operation by the driver. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668